DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, line 2, “a fifth fan” is recited, however, since the claim depends from claim 8, it is indefinite since only first and second fans are previously claimed due to the dependency of claim 8 from claim 2.  It is not clear why a fifth fan would be claimed when only first and second fans are previously recited.  It is recommended that the claim dependency is changed to claim 9, since claim 9 recites third and fourth fans.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall ‘484.
Wall ‘484 discloses a pneumatic conveying system comprising a plurality of fans 54/56, each fan being configured to generate an airflow; a plurality of supply lines 42/44, each supply line being configured to receive an airflow from a given fan of the plurality of fans and entrain a particulate material from hopper 12 in the airflow; and a plurality of boom sections 86/110/112, each boom section being connected to a supply line of the plurality of supply lines for receiving an airflow and entrained particulate material, each boom section comprising a plurality of nozzles 66/68 for distributing the particulate material to the ground.  See Figures 1-5 and col. 3, line 44 through col. 8, line 62.
As to claim 2, see Figures 1-3 and 5.
As to claims 6 and 7, note third and fourth boom sections 130 at the end of the first boom section and the second boom section.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wall ‘484.
Wall ‘484 discloses all the featured elements of the instant invention, except for the specific size of the centrifugal fan being less than 8 inches in outlet diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a centrifugal fan being less than 8 inches in outlet diameter, since Wall ‘484 discloses a centrifugal fan and that any suitable air moving means can be employed.  See col. 5, lines 25-28.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 3-5, 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 17-20:   The prior art did not teach or suggest a pneumatic conveying system as claimed by the applicant, specifically a pneumatic conveying system comprising a plurality of fans, each fan being configured to generate an airflow, each fan being in series with one another; a supply line, the supply line being configured to receive airflow from the plurality of fans and entrain particulate material in the airflow; and  {0134493.D0C / 4 }17Docket No. 54735 (1016.589)PATENT a plurality of boom sections, each boom section being connected to the supply line for receiving the airflow and entrained particulate material, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Ruport et al ‘270 and Widmer ‘520 disclose pneumatic conveying systems with fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752